United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50900
                          Summary Calendar



GILBERT GALVAN,

                                     Plaintiff-Appellant,

versus

CITY OF GRANITE SHOALS, TEXAS;
ANDREW W. ASTON, Police Officer,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:03-CV-716-SS
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Gilbert Galvan, Texas prisoner #1169496, appeals the

summary-judgment dismissal of his 42 U.S.C. § 1983 complaint

against Officer Andrew W. Aston and the City of Granite Shoals

(the City).    In his complaint, he alleged that Aston used

excessive force in effecting his arrest and that he was deprived

of his personal property (a wallet and pocketknife) in violation

of his due process rights.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50900
                                -2-

     We review the district court’s order de novo.    Cousin v.

Small, 325 F.3d 627, 637 (5th Cir. 2003).   A review of the record

indicates that the district court did not err in determining that

Aston’s actions were objectively reasonable under the

circumstances.   The videotape of Galvan’s detention and

subsequent arrest shows Galvan being argumentative, belligerent,

and uncooperative during the sobriety tests and Aston’s efforts

to handcuff Galvan.   The tape also shows that as Galvan was being

led to the police car in handcuffs, he twisted away from Aston,

resulting in Aston taking him to the ground with a controlled leg

sweep.   Contrary to Galvan’s assertion, the videotape is

consistent with the facts as sworn to by Aston in his affidavit.

     Galvan does not, in his opening brief, address the dismissal

of this loss-of-property claim or his claims against the City.

Thus, the claims are deemed abandoned on appeal.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Cinel v. Connick,

15 F.3d 1338, 1345 (5th Cir. 1994).

     AFFIRMED.